Name: Commission Regulation (EEC) No 487/89 of 27 February 1989 on the supply of olive oil as food aid
 Type: Regulation
 Subject Matter: cooperation policy;  trade policy;  Africa;  processed agricultural produce
 Date Published: nan

 No L 57/10 Official Journal of the European Communities 28 . 2. 89 COMMISSION REGULATION (EEC) No 487/89 of 27 February 1989 on the supply of olive oil as food aid 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community food aid (4); whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1870/88 (2), and in particular Article 6 (l)(c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid man ­ agement (3) lays down the list of countries and organ ­ izations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas following the taking of a decision on the alloca ­ tion of food aid the Commission has allocated to to Algeria 1 200 tonnes of olive oil ; Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 2200/87 of 8 July Article 1 Olive oil shall be mobilized in the Community, as Community food aid for supply to the recipients listed in the Annex in accordance with Regulation (EEC) No 2200/87 and under the conditions set out in the Annex Supplies shall be awarded by the tendering procedure. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in - all 'Member States. Done at Brussels, 27 February 1989. For the Commission Ray MAC SHARRY Member of the Commission 0 OJ No L 370, 30. 12. 1986, p. 1 . 0 OJ No L 168, 1 . 7. 1988, p. 7. 0 OJ No L 136, 26. 5. 1987, p. 1 . O OJ No L 204, 25. 7. 1987, p. 1 . 28 . 2. 89 Official Journal of the European Communities No L 57/11 ANNEX 1 . Operation Nos ('): 17 to 19/89 2. Programme : 1988 3. Recipient : Algeria 4. Representative of the recipient 0 : Croissant rouge algerien, Comite National, 15 bis, Bid Mohamed V, Alger, Dr. Mouloud Belaouane, telex 52914 HILAL  ALGER, tel . 61 07 41 5. Place or country of destination : Algeria 6. Product to be mobilized : olive oil 7 . Characteristics and quality of the goods (3) : se list published in OJ No C 216 of 14. 8 . 1987, p. 3 (under III.A.4) 8 . Total quantity : 1 200 tonnes 9. Number of lots : three  Lot A : 400 tonnes (Operation No 17/89)  Lot B : 400 tonnes (Operation No 18/89)  Lot C : 400 tonnes (Operation No 19/89) 10 . Packaging and marking : see OJ No C 216 of 14. 8 . 1987, p. 3 (under III.B) :  metal cans of five litres  the cans must be packed in cartons, with two cans per carton  the cans must carry the following wording in letters at least 5 cm high :  Lot A : 'ACTION N ° 17/89 / HUILE D'OLIVE / DON DE LA COMMUNAUTÃ  Ã CONOMIQUE EUROPÃ ENNE Ã L'ALGÃ RIE'  Lot B : «ACTION N" 18/89 / HUILE D'OLIVE / DON DE LA COMMUNAUTÃ  Ã CONOMIQUE EUROPÃ ENNE Ã L'ALGÃ RIE'  Lot C : ¢ACTION N" 19/89 / HUILE D'OLIVE / DON DE LA COMMUNAUTÃ  Ã CONOMIQUE EUROPÃ ENNE Ã L'ALGÃ RIE' 11 . Method of mobilization : the Community market 12. Stage of supply : free at destination 13. Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing : DÃ ©pÃ ´t central du Croissant Rouge algÃ ©rien, Diar es Saada, Alger 17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 10 to 30 . 4. 1989 18 . Deadline for the supply : 31 . 5. 1989 19. Procedure for determining the costs of supply : tendering 20. Date of expiry of die period allowed for submission of tenders : 14. 3 . 1989, at 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 28 . 3 . 1989 at 12 noon (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 15. 4 to 10. 5 . 1989 (c) deadline for the supply : 31 . 5. 1989 22. Amount of the tendering security : ECU 5 per tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders f) : Bureau de laide alimentaire, Ã 1 attention de Monsieur N. Arend, bÃ ¢timent Loi 120, bureau 7/58, 200, rue de la Loi, B- 1 049 Brussels ; telex : AGREC 22037 B 25. Refund payable on request by the successful tenderer (^) : refund applicable on 1 . 2. 1989, fixed by Commission Regulation (EEC) No 241 /89 in OJ No L 30, 1 . 2. 1989, p. 13 No L 57/ 12 Official Journal of the European Communities 28 . 2. 89 Notes : (') The operation number is to be quoted in all correspondence. (2) Commission delegate to be contacted by the successful tenderer : M. J-P. Jesse, 36 rue Arezki, Hydra, 1 6300 Alger ; tel. 59 08 22 ; telex 66067 EURAL DZ. (3) The successful tenderer shall supply to the beneficiary a certificate from an official entity certifying that for the product to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. The radioactivity certificate must indicate the caesium-134 and -137 levels. (4) In order not to overload the telex, tenderers are requested to provide, before the date and time laid down in point 20 of this Annex, evidence that the tendering security referred to in Article 7 (4) (a) of Regulation (EEC) No 2200/87 has been lodged, preferably :  either by porter at the office referred to in point 24 of this Annex,  or by telecopier on one of the following numbers in Brussels : 235 01 32, 236 10 97, 235 01 30, 236 20 05. 0 Regulation (EEC) No 2330/87 (OJ No L 210, 1 . 8 . 1987, p. 56) is applicable as regards the export refund and, where appropriate, the monetary and accession compensatory amouhts, the representative rate and the monetary coefficient. The date referred to in Article 2 of the abovementioned Regulation is that referred to in point 25 of this Annex.